El Juez Asociado Se. Franco Soto,
emitió la opinión del tribunal.
Este es un caso en cobro de ciertos gastos que se alegan incurridos durante el curso de una administración judicial.
Manuel Morales Muñoz presentó una moción en la corte inferior solicitando que se autorizara a la administradora judicial para satisfacer al abogado del peticionario el pago de las tres partidas siguientes :
“Por ■ honorarios de. abogado y gastos de tramitación del expediente sobre declaratoria de herederos, promo- . vido por el peticionario (No. 8117)-$190.75
Por honorarios de abogado y gastos de tramitación del expediente sobre administración judicial, instituido también por el peticionario (No. 8118)-$279.00
■ Por honorarios de abogado j gastos de comparecencia ante la Corte de Distrito de .San Juan, Distrito Pri- •- mero, en el caso civil núm. 513, promovido por Jaime Rivas v. Herederos desconocidos de Eduardo Morales ' '.Trigo) sobre cobro de servicios profesionales_:_:_$105. 00’'
*222Impugnada la procedencia de los expresados gastos, la corte inferior dictó resolución autorizando el pago de la tercera 'partida y denegándolo en cuanto a las dos restan-tes, fundándose para ello en que “los honorarios de abo-gado y gastos de tramitación de los expedientes sobre de-claratoria de herederos y administración judicial, institui-dos por el peticionario, no son desembolsos propiamente para ser cargados a los gastos de administración, especial-mente en un caso como el presente en que hubo oposición y en definitiva se ha resuelto que el peticionario no es un heredero de Eduardo Morales Trigo.”
No conforme el promovente con dicha resolución, ha es-tablecido el presente recurso, pero en su alegato no se ajusta a lo que prescribe la regia 42 del reglamento de esta Corte Suprema. En primer lugar, dicho alegato no con-tiene una relación fiel y concisa de los hechos tal como cons-tan en los autos, y en segundo lugar, no se hace una rela-ción específica de los errores que se atribuyen cometidos por la corte inferior. El apelante, no obstante, a los efectos de establecer la relación de hechos, se refiere a los consig-nados en el alegato que formuló ante la corte inferior, pero no creemos que esto pueda dar por suplida la regla 42, y es práctica que ya ha sido rechazada por esta corte según así quedó expresado en el caso de Días v. Cividcmes, 29 D. P. R. 586, donde se dijo:
“Las palabras ‘que contendrá una relación fiel y concisa de la' causa tal como conste en los autos,’ tienen una significación defi-nida, resultado de la experiencia de las cortes por mucho tiempo. Las palabras esencialmente significan que sería innecesario para la corte examinar los autos para determinar cuáles son los hechos esenciales sino solamente con el objeto de comprobarlos o averi-guar hechos controvertidos. El apelante está obligado a hacer que la reseña de su caso conste en su alegato de modo que la corte pueda saber por ella cuáles son las cuestiones litigiosas envueltas.”
En los errores que se discuten por el apelante tampoco *223.se hace cita de autoridades ni de jurisprudencia que apo-yen su contención, y si bien al referirse al segundo error .se hace mención del artículo 41 de la Ley de procedimien-tos legales especiales, no se aduce ningún razonamiento que pueda convencernos de su aplicación.
Por otra parte, solamente se ba elevado a esta corte copia de la moción, escrito de oposición y resolución de la corte. No existe ante esta corte ninguna constancia del ré-cord en la administración judicial que pudiera ponernos en condiciones de examinar los méritos del caso tal como lo bizo la corte inferior, y la presunción es que su resolución está ajustada a derecho.
Por las razones expuestas debe Confirmarse la resolu-ción apelada.

Confirmada la. resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.